
	

114 HR 3597 IH: Medicaid Qualified Providers Clarification Act
U.S. House of Representatives
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3597
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2015
			Mr. Aderholt (for himself, Mr. Lipinski, Mr. Duffy, Mr. Fortenberry, Mr. Harris, Mr. Meadows, Mr. Palmer, Mr. Brooks of Alabama, Mr. Rogers of Alabama, Mrs. Roby, and Mr. Byrne) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to allow States to determine if providers are
			 qualified under Medicaid State plans to perform services.
	
	
 1.Short titleThis Act may be cited as the Medicaid Qualified Providers Clarification Act. 2.Allowing States to determine if providers are qualified under Medicaid State plans to perform servicesSection 1902(a) of the Social Security Act (42 U.S.C. 1396(a)) is amended by adding at the end the following:
			
 For purposes of paragraph (23), a State may determine whether or not a provider or group of providers is qualified to perform services, as described in paragraph (23), including by establishing qualification criteria, which may include—
 (1)criteria designed to evaluate the ability of the provider or group to perform the needed medical services in a professionally competent, safe, and legal manner; and
 (2)criteria designed to evaluate any other qualification deemed necessary by the State..  